Exhibit Exhibit 1,06(a)(vi)(B) NON·COMPETITION AGREEMENT THIS NON-COMPETITION AGREEMENT (this "Agreement") is made this 2nd day of January, 2001, by and between DARIUS MARKETING INC, (hereinafter referred to as the "Company"), and ROBERT O. YOUNG and SHELLEY R. YOUNG (hereinafter referred to as the "Restricted Persons"). EXPLANATORY STATEMENT The Company has purchased the business and certain of the assets of HIKARI HOLDINGS, L.C. and INNERLIGHT INTERNATIONAL, INC. (the 'Sellers") under that certain Asset Purchase Agreement dated December 22, 2000, by and among various parties including the Company and the Restricted Persons (the "Acquisition Agreement").
